1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT

9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   TYQUAN KNOX,                           Case No. CV 16-9481 JAK (SS)

12                       Petitioner,        ORDER ACCEPTING FINDINGS,
                                            CONCLUSIONS AND RECOMMENDATIONS
13            v.                            OF UNITED STATES MAGISTRATE JUDGE
14   RAYMOND MADDEN, Warden,

15                       Respondent.

16

17            Pursuant to 28 U.S.C. § 636, the Court has reviewed the

18   Petition, all the records and associated files, and the Report and

19   Recommendation (“R&R”) of Magistrate Judge Segal. After having made
20   a   de    novo   determination    of   the   portions   of   the   Report   and

21   Recommendation to which Objections were made, the Court concurs

22   with and accepts the findings and conclusions of the Magistrate

23   Judge.

24

25            Petitioner objects that the opinion of the California Court

26   of Appeal on habeas corpus review is not entitled to AEDPA deference

27   because it addressed a claim, i.e., sufficiency of the evidence,

28   that Petitioner did not raise before the state courts.             (Objections
1    at 4).   The Court disagrees.   In his habeas corpus petition to the

2    California Court of Appeal, Petitioner repeatedly raised arguments

3    based on the claimed weakness of the evidence against him. (See

4    First Amended Petition, Exh. 3 at 11, 39, 59, 72.) In response,

5    the California Court of Appeal noted that “the question whether

6    the evidence was sufficient to support [P]etitioner’s convictions

7    was raised and rejected on appeal.”      (Lodgment 6 at 1; see also

8    Lodgment 3 at 9-16).    This record confirms that the Court of Appeal

9    properly addressed the sufficiency of the evidence claim and its
10   decision is entitled to deference.
11

12        Petitioner also objects to several findings in the factual

13   background section of the R&R, which was taken from the findings

14   of fact by the California Court of Appeal on direct review.     (See

15   Objections at 1-4; R&R at 4-14; Lodgment 3 at 2-8).         Although

16   Petitioner may prefer his version of the facts, he has not shown

17   by clear and convincing evidence that the facts taken from the

18   opinion of the California Court of Appeal on direct review were

19   incorrect. 1   See Sophanthavong v. Palmateer, 378 F.3d 859, 866 (9th
20   1 For example, Petitioner complains about the statement that
21   Petitioner “approached [Donovan] Dias and said, ‘What you got?
     Give me what you got.’” (Objections at 1 (citation and internal
22   quotation marks omitted); see also R&R at 4; Lodgment 3 at 2).
     Petitioner asserts that “[i]f the testimony of Dias is to be
23   believed, it was not Petitioner who approached and robbed him.”
     (Objections at 1).    However, at Petitioner’s third trial, Dias
24   specifically identified Petitioner as the person who approached
25   him, told him “Give me what you got[,]” and robbed him. (Reporter’s
     Transcript (“RT”) 19271-73; see also RT 18652-57 (Khristina Henry’s
26   testimony that Petitioner said to Dias “‘What you got? Give me
     what you got’” before Petitioner robbed Dias).           Similarly,
27   Petitioner objects to the statement “‘According to Henry, . . .
     [Petitioner] and the other man [who robbed Henry] then walked to
28   [Ryan] Betton.’” (Objections at 3 (citation omitted); R&R at 5;
                                        2
1    Cir. 2004) (“Clear and convincing evidence” within the meaning of

2    §   2254(e)   “requires    greater    proof     than   preponderance   of    the

3    evidence” and must produce “‘an abiding conviction’” that the

4    factual    contentions     being     advanced    are    “‘highly   probable’”

5    (citation omitted)).      Consequently, this Court is entitled to rely

6    on the statement of the facts presented in the opinion of the Court

7    of Appeal.

8

9          The R&R rejected Petitioner’s suggestive identification claim
10   on several grounds.      (R&R at 17-26). Petitioner disagrees with each
11   of them.   (Objections at 6-13). Petitioner’s Objections lack merit.
12   The R&R concluded there was no clearly established federal law
13   extending Neil v. Biggers, 409 U.S. 188 (1972), and its progeny to
14   situations, such as the one presented by Petitioner’s case, where

15   an initial identification occurred at a preliminary hearing.                (R&R

16   at 20-22).     Petitioner challenges this finding, but fails to cite

17   any clearly established federal law contrary to the conclusion in

18   the R&R.      To the extent Petitioner has relied on Ninth Circuit

19   cases to support his argument, as the R&R explained, “circuit
20   precedent does not constitute ‘clearly established Federal law, as

21   determined by the Supreme Court.’”         Glebe v. Frost, 135 S. Ct. 429,

22   431 (2014) (per curiam); Kernan v. Cuero, 138 S. Ct. 4, 9 (2017)

23   (per curiam); (see R&R at 22 n.9).

24

25

26

27   Lodgment 3 at 2). However, Henry testified that when Petitioner
     and the other man left after robbing her and Dias, they walked over
28   to the area where Betton was located. (RT 18658).
                                            3
1           Petitioner also objects to the conclusion of the R&R that

2    Dechanne Lane’s preliminary hearing identification of Petitioner

3    as    Pamela    Lark’s    killer      did    not      involve       police    misconduct.

4    (Objections      at    9-11;    R&R     at   22-24).         Petitioner      argues   that

5    misconduct occurred when law enforcement officers “engineer[ed]”

6    Lane’s preliminary hearing identification by failing to show Lane

7    a six-pack photographic lineup containing Petitioner’s photograph

8    prior to the preliminary hearing.                     (Objections at 9-10).           This

9    argument conflicts with Perry v. New Hampshire, 565 U.S. 228
10   (2012), which held that “the Due Process Clause does not require a

11   preliminary judicial inquiry into the reliability of an eyewitness

12   identification when the identification was not procured under

13   unnecessarily          suggestive        circumstances           arranged       by     law

14   enforcement.”         Id. at 248.       The term “arrange” discussed in Perry

15   assumes action, not inaction.                Further, Petitioner fails to cite

16   any   pertinent       authority    to    support       his    argument,      which    would

17   largely vacate Perry’s holding because it will almost always be

18   possible   to    frame     an   argument         in   terms    of    police    inaction. 2

19   Petitioner also suggests that a police officer related to Lane may
20   2  In Perry, a witness called police to report an African-American
21   male was trying to break into cars parked in a parking lot, the
     police responded and detained Perry in the parking lot, and when
22   another officer went to the witness’s apartment building to obtain
     a further description of the man the witness had seen, the witness
23   “pointed to her kitchen window and said the person she saw breaking
     into [the] car was standing in the parking lot, next to the police
24   officer.” Perry, 565 U.S. at 233-34. Under these circumstances,
25   Perry conceded that law enforcement did not arrange the suggestive
     circumstances of his identification. Id. at 240. However, under
26   Petitioner’s theory, Perry could have argued, for instance, that
     the police “engineered” the witness’s identification of him by
27   detaining him in the parking lot rather than in a police car or
     somewhere else where the witness could not see him from her window.
28

                                                  4
1    have either directly or indirectly communicated his view to Lane

2    that Petitioner killed Lark (see Objections at 6-7, 10), but such

3    unsubstantiated speculation does not provide a ground for habeas

4    relief.   Wood v. Bartholomew, 516 U.S. 1, 8 (1995) (per curiam);

5    Cooks v. Spalding, 660 F.2d 738, 740 (9th Cir. 1981) (per curiam).

6

7         Petitioner’s remaining arguments relating to Ground One are

8    also without force.       Contrary to Petitioner’s contention, “the

9    safeguards generally applicable in criminal trials,” Perry, 565
10   U.S. at 248, that are discussed in the R&R (see R&R at 24-25)

11   necessarily relate to trial proceedings, and not to the purportedly

12   defective pretrial identification.               See Perry, 565 at 244-48.

13   Finally, as the R&R explains, it was reasonable for the state court

14   to conclude that Lane’s in-court identification of Petitioner was

15   sufficiently   reliable   for   the       jury   to   consider.   Manson   v.

16   Brathwaite, 432 U.S. 98, 114-16 (1977); Simmons v. United States,

17   390 U.S. 377, 385 (1968); see also United States v. Carbajal, 956

18   F.2d 924, 929 (9th Cir. 1992) (in-court identification reliable

19   when the witness was able to observe the perpetrator from a couple
20   of feet away for 30 seconds, and the witness was certain the

21   defendant was the perpetrator).

22

23        Petitioner also objects to the rejection in the R&R of his

24   claim that his trial counsel provided ineffective assistance when

25   she declined to call Keeairra Dashiell as a defense witness at

26   Petitioner’s third trial.       (Objections at 14-16).            Petitioner

27   argues that calling Dashiell as a defense witness would have

28   allowed counsel to challenge the prosecution’s argument that no

                                           5
1    one other than Petitioner had a motive to kill the victim, because

2    Dashiell previously stated that she had such a motive.             (Id.).

3    Petitioner’s contention lacks merit.        The R&R explained, inter

4    alia, that Dashiell’s honesty and credibility were substantial

5    issues at Petitioner’s first two trials, and that “while Dashiell

6    conceded at Petitioner’s first trial that she had a motive to kill

7    Lark (RT 2233), it is quite clear she was not the shooter.”         (R&R

8    at 38-40 & ns.23-24).      Moreover, as the R&R concluded, it was

9    entirely reasonable for defense counsel to decline to call Dashiell
10   as a defense witness given that: (1) her prior testimony clearly
11   implicated   Petitioner   as   Lark’s   killer;   (2)   the   potentially
12   beneficial portions of Dashiell’s testimony regarding Justin were
13   entirely uncorroborated; (3) defense counsel could reasonably have
14   been concerned that calling Dashiell as a defense witness could
15   have damaged defense counsel’s credibility with the jury; and (4)
16   defense counsel could reasonably have been concerned that the jury
17   would ignore Dashiell’s uncorroborated and inconsistent testimony
18   about Justin -- and Dashiell’s statement regarding motive given
19   that she clearly was not the shooter -- while crediting those
20   portions of Dashiell’s testimony implicating Petitioner.         (See id.

21   at 28-40).   In short, defense counsel made a reasonable tactical

22   decision when she decided not to call Dashiell as a defense witness

23   at Petitioner’s third trial.     (See R&R at 34-40).

24

25        Petitioner’s remaining objections are without merit for the

26   reasons set forth in the R&R.      (See Objections at 16-22; R&R at

27   45-66).

28

                                        6
1         For the foregoing reasons,

2

3         IT IS ORDERED that the Petition is denied and Judgment shall

4    be entered dismissing this action with prejudice.

5

6         IT IS FURTHER ORDERED that the Clerk serve copies of this

7    Order and the Judgment herein on counsel for Petitioner and on

8    counsel for Respondent.

9         IT IS SO ORDERED.
10

11   Dated: January 3, 2019
12                                         JOHN A. KRONSTADT
                                           UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                       7
